DETAILED ACTION
Pending Claims
Claims 1-17 are pending.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112, 2nd paragraph (b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 12, claim 12 recites the limitation "the scattering" in the method of claim 9.  There is insufficient antecedent basis for this limitation in the claim.  This limitation is introduced in claim 10.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 6, 9-13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Leibler et al. (US 2011/0319524 A1) in view Reese et al. (US Pat. No. 5,051,122).
Regarding claims 1, 3, 4, 6, and 15, Leibler et al. disclose: (1) a fiber reinforced composite (paragraphs 0028-0029, 0045-0049, 0153, 0158-0159 & 0177) comprising: a dynamically crosslinked polymer network (paragraphs 0025-0029, 0036-0040, 0057-0059 & 0250) comprising a carboxylic acid hardener (paragraphs 0083-0109) and a plurality of epoxy derived crosslinks (paragraphs 0060-0078); a transesterification catalyst (paragraphs 0124-0126 & 0142-0147); and a fibers (paragraphs 0153, 0158-0159 & 0177);
(3) wherein the plurality of epoxy derived crosslinks are derived from at least one of a glycidyl ether comprising on average at least two epoxy groups or a novolac phenolic resin (paragraphs 0064-0068); 
(4) wherein the transesterification catalyst comprises at least one of a metal acetylacetonate, dibutyltin laurate, tin octanoate, dibutyltin oxide, dioctyltin, dibutyldimethoxytin, tetraphenyltin, tetrabutyl-2,3-dichlorodistannoxane, benzyldimethylamide, benzyltrimethyl ammonium chloride, a rare earth salt of an alkali metal, a rare earth salt of an alkaline earth metal, a salt of a saturated or unsaturated fatty acids and a metal, a metal oxide, a metal alkoxide, a metal alcoholate, a metal hydroxide, a sulfonic acid, a phosphine, or a phosphazene (paragraph 0142); and
(15) an article comprising the composite (paragraphs 0028-0029, 0153, 0158-0159 & 0177).
Leibler et al. fail to explicitly disclose an embodiment featuring: (1) a polyester matrix.  Rather, they disclose the use of a carboxylic acid hardener (see paragraphs 0083-0109).  These include diacids, such as polyesters comprising carboxylic acid functions at the ends (see paragraph 0107).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to formulate the composite of Leibler et al. with the instantly claimed polyester matrix because: (a) Leibler et al. disclose the use of a carboxylic acid hardener; (b) the carboxylic acid hardener of Leibler et al. includes diacid materials; and (c) the diacid materials of Leibler et al. include polyesters comprising carboxylic acid functions at the ends.
Leibler et al. fail to explicitly disclose: (1) a fabric layer; (6) wherein the fabric layer comprises at least one of a woven fabric, a unidirectional tape, or a non-woven fabric; wherein the fabric layer optionally comprises a glass fabric.  Rather, they contemplate the use of various fiber materials, including glass fibers (see paragraph 0158).  They also contemplate various methods of forming fiber-reinforced materials, including “filament winding, continuous moulding or film-insert moulding, infusion, pultrusion, RTM (resin transfer moulding), RIM (reaction-injection moulding) or any other method known to those skilled in the art (see paragraph 0177).  In light of this, Reese et al. also disclose fiber-reinforced materials containing resins, such as polyesters and epoxies (see column 4, lines 29-40; see also column 8, line 41 through column 9, line 15).  The method of Reese et al. falls within the scope of “any other method known to those skilled in the art” (see Abstract; column 3, lines 1-42).  Furthermore, (mats) are recognized in the art as suitable fiber-reinforcement materials for this type of composite material (see column 3, lines 1-42; column 3, line 64 through column 4, line 28).  In light of this, it has been found that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination – see MPEP 2144.07.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to prepare the composite of Leibler et al. with the instantly claimed fabric layer because: (a) Leibler et al. contemplate the use of various fiber materials, including glass fibers; (b) Leibler et al. also contemplate various methods of forming fiber-reinforced materials, including “filament winding, continuous moulding or film-insert moulding, infusion, pultrusion, RTM (resin transfer moulding), RIM (reaction-injection moulding) or any other method known to those skilled in the art; (c) Reese et al. also disclose fiber-reinforced materials containing resins, such as polyesters and epoxies; (d) the method of Reese et al. falls within the scope of “any other method known to those skilled in the art”; (e) Reese et al. demonstrate that glass fabrics (mats) are recognized in the art as suitable fiber-reinforcement materials for this type of composite material; and (f) it has been found that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination.
Regarding claims 9-13, the combined teachings of Leibler et al. and Reese et al. are as set forth above and incorporated herein.  Leibler et al. disclose a step of: (9) curing at a temperature of 50 to 250°C to form the dynamically crosslinked polymer network comprising a polyester matrix with a plurality of epoxy derived crosslinks (see paragraph 0166).  Leibler et al. fail to disclose the full method set forth in claims (9-13).  Rather, they contemplate various methods of (9) a method of making a composite comprising:
coating a fabric layer with a polymer composition (see column 5, lines 63-65); (10) wherein the coating comprises at least one of scattering, spray coating, dip coating, flood coating, or aqueous impregnation (see column 5, lines 63-65); (12) wherein the coating comprises the scattering (see column 5, lines 63-65) and the scattering comprises: dispensing a powder comprising the polymer composition onto a roller comprising a plurality of protrusions (see column 5, line 65 through column 6, line 1); rotating the roller and allowing the powder to fall onto the fabric layer (see column 6, lines 1-4); and translating at least one of the roller and the fabric layer in a lateral direction during the dispensing (see column 6, lines 4-11 & 53-62); (13) wherein the fabric layer is supported on a carrier layer during the translating (see column 6, lines 4-11 & 53-62);
melt impregnating the coated fabric with the polymer composition to form a pre-impregnated composite (see column 6, line 63 through column 7, line 22); (11) wherein the melt impregnating comprises translating the fabric layer from a first roll, through a coating station to form the coated fabric, then though a melt impregnation station to form the polymer composition, and ultimately onto a second roll (see column 6, line 63 through column 7, lines 27); and
curing the polymer composition (see column 9, lines 50-63).
The method of Reese et al. falls within the scope of “any other method known to those skilled in the art”.
.

Claims 2, 5, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Leibler et al. (US 2011/0319524 A1) in view Reese et al. (US Pat. No. 5,051,122) and Groote et al. (US 2017/0218192 A1).
Regarding claim 2, the combined teachings of Leibler et al. and Reese et al. are as set forth above and incorporated herein.  Leibler et al. contemplate the use of polyesters comprising carboxylic acid functions at the ends (see paragraph 0107).  However, they fail to explicitly disclose: (2) wherein the polyester matrix comprises at least one of an aliphatic polyester, a polyalkylene terephthalate, a poly(cyclohexylene dimethylene terephthalate), or a poly(alkylene naphthalate).
Groote et al. disclose a similar dynamically cross-linked system (see Abstract; paragraphs 0005-0006 & 0049-0073) and composite thereof (see paragraphs 0088-0091).  They demonstrate prima facie obviousness determination – see MPEP 2144.07.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to formulate the composite resulting from the combined teachings of Leibler et al. and Reese et al. with the instantly claimed polyesters because: (a) Leibler et al. contemplate the use of polyesters comprising carboxylic acid functions at the ends; (b) Groote et al. disclose a similar dynamically cross-linked system and composite thereof; (c) Groote et al. demonstrate that the instantly claimed polyesters are recognized in the art as suitable polyester reactants for this type of system; and (d) it has been found that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination.
Regarding claims 5 and 8, the combined teachings of Leibler et al., Reese et al., and Groote et al. are as set forth above and incorporated herein.  The combined teachings of Leibler et al. and Groote et al. suggest: (8) wherein the dynamically crosslinked polymer network is derived from a pre-crosslinked polymer composition comprising an epoxy crosslinker, a polyester, and the transesterification catalyst (see paragraphs 0045-0048 & 0107 of Leibler et al.; paragraphs 0054-0063 of Groote et al.).  Leibler et al. fails to explicitly disclose: (5) wherein the composite comprises 0.01 to 25 mol% of the transesterification catalyst, based on the total molar amount of ester moieties in the polyester matrix; and (8) wherein a mole ratio of the hydroxyl and epoxy groups from the epoxy crosslinker to the ester groups in the polyester is 0.01:100 to 30:100.  However, the supporting teachings of Groote et al. (see paragraphs 0065-0066) 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to formulate the pre-crosslinked composition (of the composite) resulting from the combined teachings of Leibler et al., Reese et al., and Groote et al. with the instantly claimed reactant ratio and catalyst content because: (a) the combined teachings of Leibler et al. and Groote et al. suggest that the dynamically crosslinked polymer network is derived from a pre-crosslinked polymer composition comprising an epoxy crosslinker, a polyester, and the transesterification catalyst; and (b) the supporting teachings of Groote et al. demonstrate that the instantly claimed reactant ratio and catalyst content are recognized in the art as suitable reactant ratios and catalyst contents for this type of system. 

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Leibler et al. (US 2011/0319524 A1) in view Reese et al. (US Pat. No. 5,051,122) and Kosuda et al. (US Pat. No. 4,962,162).
Regarding claim 7, the combined teachings of Leibler et al. and Reese et al. are as set forth the above and incorporated herein.  The combined teachings fail to explicitly disclose: (7) wherein the composite comprises 20 to 70 wt% of the dynamically crosslinked polymer network and 30 to 80 wt% of the fabric layer; both based on the total weight of the composite.  However, Kosuda et al. disclose a similar composite (see Abstract; column 5, line 61 through column 6, line 13) and a related method of making the composite (see column 7, lines 7-23).  They demonstrate that the instantly claimed weight contents of resin and fabric are recognized in the 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to prepare the composite resulting from the combined teachings of Leibler et al. and Reese et al. with the instantly claimed resin and fabric contents because: (a) Kosuda et al. disclose a similar composite and a related method of making the composite; and (b) Kosuda et al. demonstrate that the instantly claimed weight contents of resin and fabric are recognized in the art as suitable weight contents for this type of composite material.
Regarding claim 14, the combined teachings of Leibler et al., Reese et al., and Kosuda et al. are as set forth above and incorporated herein.  The combined teachings of Leibler et al. and Reese et al. fail to explicitly disclose: (14) wherein the curing comprises laminating.  However, the supporting teachings of Kosuda et al. demonstrate that laminating is recognized in the art as a suitable means to cure this type of composite material after impregnation (see column 7, lines 21-23; column 11, lines 33-36).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to perform curing by lamination in the method resulting from the combined teachings of Leibler et al. and Reese et al. because: (a) Kosuda et al. disclose a similar composite and a related method of making the composite; and (b) Kosuda et al. demonstrate that laminating is recognized in the art as a suitable means to cure this type of composite material after impregnation.

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Leibler et al. (US 2011/0319524 A1) in view Reese et al. (US Pat. No. 5,051,122), Groote et al. (US 2017/0218192 A1), and Kosuda et al. (US Pat. No. 4,962,162).
Regarding claim 16, the combined teachings of Leibler et al., Reese et al., Groote et al., and Kosuda et al. are as set forth above and incorporated herein to obviously satisfy the composite of claim (16).  
Regarding claim 17, the combined teachings of Leibler et al., Reese et al., Groote et al., and Kosuda et al. are as set forth above and incorporated herein.  The teachings of Leibler et al. contemplate the use of a zinc-based catalyst (see paragraphs 0142 & 0147).  They fail to explicitly disclose: (17) zinc(II)acetylacetonate.  However, the supporting teachings of Groote et al. demonstrate that zinc(II)acetylacetonate is recognized in the art as a suitable zinc catalyst for this type of system (see paragraph 0072).  In light of this, it has been found that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination – see MPEP 2144.07.
Therefore, if would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to prepare the composite resulting from the combined teachings of Leibler et al., Reese et al., Groote et al., and Kosuda et al. with the instantly claimed zinc(II)acetylacetonate catalyst because: (a) the teachings of Leibler et al. contemplate the use of a zinc-based catalyst; (b) the supporting teachings of Groote et al. demonstrate that zinc(II)acetylacetonate is recognized in the art as a suitable zinc catalyst for this type of system; and (c) it has been found that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination.

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J FEELY whose telephone number is (571)272-1086.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s acting supervisors can be reached at the following: Vasu Jagannathan at (571)272-1119 or James Seidleck at (571)272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL J FEELY/Primary Examiner, Art Unit 1766                                                                                                                                                                                                        
March 17, 2021